 



Exhibit 10.1
Amended and Restated Employment Agreement
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into effective as of August 15, 2005, by and between THORATEC
CORPORATION, a California corporation (the “Company”), and D. Keith Grossman
(“Employee” and, together with the Company, the “Parties”) and amends and
restates the Employment Agreement entered into by and between Employee and the
Company as of December 6, 2001 (the “Original Employment Agreement”).
RECITALS
A. WHEREAS, Employee is currently President and Chief Executive Officer of the
Company;
B. WHEREAS, the Original Employment Agreement expires on December 6, 2006;
C. WHEREAS, Employee desires to transition out of his employment with the
Company so that he may pursue other interests and opportunities and additionally
wishes to assist the Company in the recruitment and transition of his
replacement; and
D. WHEREAS, in recognition of Employee’s contributions to the Company, the
Company desires to facilitate Employee’s employment transition while continuing
to obtain the benefit of his knowledge and experience on the terms set forth
below.
     NOW, THEREFORE, in consideration of the foregoing premises and for the
purposes hereinafter set forth and for other good and valuable consideration,
the adequacy and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
AGREEMENT
     1. Employment Transition. The Parties acknowledge and agree that, at
Employee’s request, the Board of Directors will shortly commence a search for a
new Chief Executive Officer to replace Employee. Employee agrees to continue
serving in his current positions as Chief Executive Officer during the course of
this search (the “Search Period”). Following the hire date of a new Chief
Executive Officer, Employee shall remain employed by the Company in the capacity
of a transition facilitator to the new Chief Executive Officer for (i) ninety
(90) days or (ii) such shorter period as agreed to in writing by Employee and
the new Chief Executive Officer (the “Transition Period”; and the date on which
such period expires and Employee’s employment with the Company terminates is
referred to as the “Separation Date”). As the transition facilitator to the new
Chief Executive Officer, Employee shall assist the new Chief Executive Officer
as requested by him/her to enable the new Chief Executive Officer to fully run
the Company after the Separation Date.
          1.1 Term. The term of the Original Employment Agreement was to expire
on December 6, 2006 (the “Original Term Date”). If by February 1, 2006, no new
Chief Executive Officer has been hired by the Company, then the Parties will
immediately engage in good faith discussions, using their best efforts to
determine whether to modify the timeline and structure of

 



--------------------------------------------------------------------------------



 



this Agreement, and if so, how best to make any such modifications, including
without limitation whether to extend the duration or revise the incentive
compensation provided herein. If the Parties are unable to reach agreement
regarding any such modification, then the terms of this Agreement shall continue
to apply through the Original Term Date, at which time Employee’s employment
with the Company shall terminate.
     2. Compensation and Benefits during Transition Period.
          2.1 Base Salary. Employee shall continue to receive his current base
salary at the annual rate of four hundred thirty six thousand eight hundred
dollars ($436,800) during the Search Period and the Transition Period. Upon the
termination of his employment for any reason, Employee shall immediately be paid
any unpaid wages (including base salary and accrued vacation) earned by Employee
as of such termination date.
          2.2 Bonus. For fiscal 2005, Employee shall receive a bonus in an
amount equal to one hundred percent (100%) of Employee’s current base salary,
plus any additional amount based on application of the “accelerator” provision
of the Company’s bonus plan (the “Accelerator”). For fiscal 2006, Employee shall
receive a bonus in an amount equal to eighty-five (85%) of his current base
salary, provided that if the Separation Date occurs prior to July 1, 2006, he
shall not be eligible for application of the Accelerator in determining the
amount of his bonus, but if the Separation Date occurs on or after July 1, 2006,
Employee will be eligible for application of the Accelerator in determining the
amount of his bonus for fiscal 2006. Notwithstanding the foregoing, if Employee
terminates his employment with the Company prior to the end of the Transition
Period, Employee shall not be entitled to receive payment of a bonus in any
amount for the year in which Employee’s termination occurs or any future period.
Upon the termination of his employment for any reason, Employee shall
immediately be paid any unpaid bonuses, if any, earned by him pursuant to this
Section (with respect to any Accelerator portion of such bonuses, that portion
shall be paid as soon as it can be determined whether the Accelerator applies).
          2.3 Benefits Generally. Employee shall continue to participate, during
the Search Period and the Transition Period, in the health insurance and other
benefit programs, including any long-term disability benefits, in which he is a
participant at the time this Agreement is executed by the Parties. Employee’s
vacation accrual, stock option vesting, and restricted stock restriction
lapsing, shall also continue during those periods, and Employee shall be
entitled to participate in any other fringe benefit programs that are made
available to Company executives during those periods.
          2.4 Life Insurance. The insurance policy on the life of Employee
purchased and maintained by the Company as of the date of this Agreement shall
continue to be maintained by the Company during the Search Period and the
Transition Period.
     3. Payments and Benefits Upon Termination of the Transition Period.
Provided that Employee (i) has executed and delivered to the Company this
Agreement, (ii) has not terminated his employment except for Good Reason after a
Change of Control prior to the Separation Date, and (iii) on or after the
Separation Date executes and delivers the General Release in the form attached
hereto as Exhibit A and does not timely revoke such General

2



--------------------------------------------------------------------------------



 



Release, Employee will receive, promptly after the end of such revocation
period, the following additional payments and benefits on the terms and
conditions set forth below:
          3.1 Severance Payments. Employee will receive a lump-sum severance
payment in an amount equal to the base salary, if any, he would have received
during the period from the Separation Date through the Original Term Date.
          3.2 Severance Benefits. Employee will receive a lump-sum payment in an
amount equal to the cost to continue Employee’s existing group health insurance
coverage under COBRA as provided by the Company’s group medical plan and dental
plan for a period of eighteen (18) months following the Separation Date.
Following his termination, Employee will be allowed to retain possession of the
cell phone and laptop computer provided to him by the Company. In addition, the
Company will pay the premium necessary to maintain the insurance policy on the
life of Employee referred to in Section 2.4 hereof for a period of eighteen
(18) months following the Original Term Date. Executive shall retain at all
times the sole right to designate the beneficiary(ies) of such policy.
          3.3 Stock Options. To the extent not previously vested, all stock
options granted to Employee shall immediately vest and become one hundred
percent (100%) exercisable. Options must be exercised within the time period
specified in the option agreement and option plan related to any such option
          3.4 Restricted Stock. The restrictions on each share of restricted
stock granted to Employee pursuant to the Restricted Stock Grant Agreement
between the Company and Employee, effective as of December 6, 2001 (the
“Restricted Stock Grant Agreement”), shall immediately lapse as to any shares
thereunder that are still restricted as of the Separation Date.
          3.5 Withholding and Section 409A Compliance. All of the
above-described severance arrangements will be subject to customary withholding
and other taxes. The parties intend that the payments and benefits or other
compensation provided under this Agreement be paid in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, such that there
are no adverse tax consequences, interest, or penalties as a result of such
payments, benefits or other compensation. The parties agree to modify this
Agreement, the timing (but not the amount(s)) of the payments or benefits
provided herein, or both, to the extent necessary to comply with such
Section 409A.
     4. Other Termination and Change of Control during Search Period and
Transition Period.
          4.1 Termination With Cause or Voluntary Termination. This Agreement
may be terminated during the Search Period or the Transition Period (i) by the
Company for “Cause” (as defined in Section 4.5 hereof) immediately upon written
notice by the Company to Employee, or (ii) by Employee for any reason upon at
least thirty (30) days prior written notice to the Company of such termination.
If this Agreement is terminated by the Company for Cause or by Employee, except
for Good Reason following a Change of Control, Employee shall receive no
termination benefits pursuant to Section 3 hereof and if such termination occurs
in 2005, no bonus for 2006. Notwithstanding the foregoing, if Employee
voluntarily terminates his

3



--------------------------------------------------------------------------------



 



employment for any reason prior to the Original Term Date, Employee shall be
entitled to pro rata vesting, based on Employee’s termination date, of the
shares of restricted stock that would otherwise have vested in 2006 pursuant to
the terms of the Restricted Stock Grant Agreement. Such vesting shall occur in
increments of 1/12 for each full month of employment completed prior to the
effective date of such termination.
          4.2 Disability or Death. If Employee’s employment terminates as a
result of his disability or death (except as the result of his own intentional
acts) during the Search Period or the Transition Period, he (or his estate)
shall be entitled to receive the termination benefits pursuant to Section 3
hereof.
          4.3 Termination Without Cause. If this Agreement is terminated by the
Company without Cause during the Search Period or during the Transition Period,
Employee shall receive a severance payment of two (2) times his annual base
salary and shall also receive the benefits set forth in Sections 3.2, 3.3 and
3.4 hereof.
          4.4 Change of Control. If during the Search Period or the Transition
Period this Agreement is terminated by Employee for “Good Reason” after a Change
of Control, or Employee is terminated by the Company for any reason after a
Change of Control, Employee shall receive a termination payment of two and
one-half times the sum of (i) his annual base salary, and (ii) the greatest of
(a) the prior year’s target bonus, (b) the current year’s actual bonus, and
(c) the current year’s target bonus.
          4.5 Cause. For purposes hereof, “Cause” shall mean (i) any act of
personal dishonesty taken by Employee in connection with his responsibilities as
an employee that is intended to result in substantial personal enrichment of
Employee, (ii) Employee’s conviction of a felony which the Company reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business, or (iii) any continued, willful, and material violation
by Employee of Employee’s obligations to the Company after there has been
delivered to Employee a written demand for performance from the Company that
describes the basis for its belief that Employee is in violation of his
obligations to the Company, and after Employee has been given a reasonable
opportunity (of not less than 30 days, unless the circumstances merit a shorter
period) to correct such violation.
          4.6 Good Reason. For purposes hereof, “Good Reason” shall mean any
material reduction in the duties or salary or bonus opportunity of Employee or a
requirement that Employee work at a facility more than 25 miles from the
Company’s current headquarters during the term of this Agreement.
          4.7 Change of Control. For purposes hereof, “Change of Control” shall
mean the occurrence of any of the following events: (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; (ii) the
consummation of a sale of substantially all of the Company’s assets; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a

4



--------------------------------------------------------------------------------



 



merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
and (iv) a change in the composition of the Company’s Board of Directors
occurring with a two-year period, as a result of which fewer than a majority of
the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of January 1, 2004 or
(B) are elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in clauses (i),
(ii), or (iii) above, or in connection with an actual or threatened proxy
contest relating to the election of directors to the Company.
          4.8 Good Faith and Fair Dealing. The Company acknowledges its
obligation of good faith and fair dealing under California law in the
performance of this Agreement and further acknowledges that any determination
pursuant to Sections 4.5 and Section 4.6 hereof shall be made in good faith by
the Board of Directors and not with a view to unfairly deny Employee the
benefits of this Agreement.
          4.9 Gross-Up for Excise Tax. In the event the Company determines that
any payment hereunder to or for the benefit of Employee (determined without
regard to any additional payment required under this paragraph) (a “Payment”) is
subject to the excise tax imposed by section 4999 (the “Excise Tax”) of the
Internal Revenue Code, as amended, then Employee shall be paid an additional
amount (a “Gross-Up Payment”) such that after payment by Employee of all taxes,
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payment.
     5. Outside Employment During Search Period and Transition Period.
          5.1 Other Affiliations. Employee shall not perform consulting or other
services for any other company, corporation, or other commercial enterprise
(other than for subsidiaries or affiliates of the Company), during the Search
Period or the Transition Period; provided, however, that with the prior consent
of the Company’s Board of Directors Employee may serve as a member of the board
of directors of one or more corporations or other entities that do not directly
or indirectly compete with the Company, as determined in the reasonable
discretion of the Company’s Board of Directors. Notwithstanding the foregoing,
Employee shall be subject to Section 8 of this Agreement related to confidential
information of the Company at all times that Employee serves on any such other
Board of Directors. The Employee’s current positions as director of each of
Acorn Cardiovascular and Intuitive Surgical, Inc. are hereby consented to by the
Company’s Board of Directors.
          5.2 Conflict of Interest. Employee hereby represents and warrants to
the Company that (a) he is not obligated under any other employment, consulting,
or other agreement which would affect the Company’s rights, or Employee’s
duties, under this Agreement and (b) this Agreement is not in conflict with
Employee’s commitments to any entity or person.

5



--------------------------------------------------------------------------------



 



     6. Board of Directors. The Company’s Board of Directors shall use its best
efforts, subject to the provisions of the Company’s by-laws, to nominate
Employee as a director of the Company during the Search Period and the
Transition Period; provided, however, that if during the Search Period or the
Transition Period or thereafter, Employee takes a management or director
position with a “Company Competitor” (as defined below), Employee agrees to
resign from the Board immediately when requested to do so by the Board.
Following the termination of his employment with the Company for any reason
other than for “Cause” (as defined in Section 4.5) or voluntarily without “Good
Reason” (as defined in section 4.6), Employee shall be compensated for his
Company Board of Director service in the same manner that other non-employee
directors are compensated for such service, with the exception that Employee
will not be entitled to the grant for initial election or appointment provided
to new Company Directors under the 1996 Nonemployee Directors Stock Option Plan
of Thoratec Corporation. For the purposes of this Agreement, “Company
Competitor” shall be defined as any company or operating division of a company
that is either developing or marketing a device or devices for mechanical
circulatory support in congestive heart failure patients, designed to compete
with any of Thoratec’s devices in the bridge-to-transplant, destination therapy
or postcardiotomy recovery markets.
     7. No Other Compensation or Benefits. Employee acknowledges and agrees
that, except as expressly provided in this Agreement, Employee will not receive
any additional compensation, severance, benefits or other payments of any kind
in connection with Employee’s continued employment or the termination of
Employee’s employment with the Company.
     8. Confidentiality.
          8.1 Protection of Information. Employee shall not, without the prior
written consent of the Company, divulge to unauthorized persons, or use for any
unauthorized purpose, either during or after his employment, any Confidential
Information (as defined in Section 8.3 hereof). Employee shall use his best
efforts and exercise due diligence to protect and guard Confidential Information
within his possession and/or under his direct or indirect control.
          8.2 Records. All notes, memoranda, reports, drawings, manuals,
materials, data and any papers or records of every kind, and any computers or
wireless communications devices, which are now in Employee’s possession owned by
the Company or developed or generated by Employee in the course of his
employment under this Agreement that contain Confidential Information shall be
the sole and exclusive property of the Company. Except as set forth in
Section 3.2 hereof, this property shall be surrendered to the Company upon
termination of this Agreement or upon request by the Company at any time either
during or after the termination of employment, and no copies, notes, or excerpts
thereof shall be retained by Employee.
          8.3 Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean information as set forth below disclosed
to Employee or known to Employee as a consequence of or through performance of
services for the Company and its subsidiaries or affiliates, whether or not
related to his duties as an employee of the Company, whether or not in his
capacity as an employee or director. Such information shall include trade
secrets or any other like information of value relating to the business,
including

6



--------------------------------------------------------------------------------



 



actual research and development, of the Company or of any corporation, limited
liability company, firm or partnership or other business enterprise directly or
indirectly controlled by or controlling the Company or in which the Company or
any of its affiliates has more than a twenty percent (20%) ownership interest
for which Employee renders services. Information shall be considered, for
purposes of this Agreement, to be confidential if not known publicly, even
though such information has been disclosed to one or more third parties pursuant
to distribution agreements, or other agreements entered into by the Company or
any of its affiliates. For purposes of this Agreement, information shall not be
considered confidential to the extent that such information is or becomes,
through no fault of Employee, part of the public domain, such information is
independently known to Employee, or such information is lawfully furnished to
Employee by a third party without restriction on disclosure.
          8.4 Continuing Obligations. Employee acknowledges that Employee’s
obligations with respect to Confidential Information as set forth in this
Section 8, and any Confidential Information and Inventions Agreement executed by
Employee in connection with his employment by the Company, are continuing and
will survive the termination of this Agreement and the termination of Employee’s
employment with the Company.
     9. Nonsolicitation. Employee agrees that for a period of one (1) year after
the Separation Date (or such earlier termination date as may occur), Employee
will not, except with the advance written approval of the Company, for any
reason whatsoever, directly or indirectly, individually or on behalf of persons
not now parties to this Agreement, or as a partner, founder, stockholder,
director, officer, principal, agent, employee or in any other capacity or
relationship, for Employee’s own account or for the benefit of any other person,
encourage, induce, attempt to induce, solicit or attempt to solicit anyone who
is employed at that time, or was employed during the previous one (1) year, by
the Company or any affiliate to leave his or her employment with the Company or
any of its affiliates, or to accept employment with or perform services for any
other company, person or entity.
     10. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Company in the event of a breach or threatened breach
of Section 8 or 9 of this Agreement by Employee and, in the event of any such
breach or threatened breach, the Company may, either with or without pursuing
any potential damage remedies, obtain and enforce an injunction prohibiting
Employee from violating this Agreement and requiring Employee to comply with the
terms of this Agreement. The parties hereby agree to submit to the jurisdiction
of the courts of the State of California and the Federal courts of the United
States of America located within the County of Alameda in the State of
California for any action to seek equitable relief.
     11. Binding Effect. This Agreement shall constitute the respective legal,
valid and binding obligation of Employee and the Company in accordance with its
terms, and shall inure to the benefit of and be binding upon the Company and
Employee and their respective successors and assigns, and Employee’s heirs,
executors and administrators.
     12. Notice. Any notice required or permitted hereunder shall be in writing
and shall be given by personal delivery, facsimile or Unites States mail,
certified or registered with return receipt requested, postage prepaid, and
shall be deemed to have been duly given three (3) days

7



--------------------------------------------------------------------------------



 



after the mailing or on the date of service if delivered personally or the first
day after transmission if sent by facsimile to the other party at the following
addresses, or such other address as one party may from time to time give the
other in writing:

         
 
  If to the Company:   Thoratec Corporation
 
      Attention: General Counsel
 
      6035 Stoneridge Drive
 
      Pleasanton, CA 94588
 
      Fax: (925) 847-8625
 
       
 
  If to Employee:   D. Keith Grossman
 
      c/o Thoratec Corporation
 
      6035 Stoneridge Drive
 
      Pleasanton, CA 94588
 
      Fax: (925) 847-8625

     13. Captions. The captions to Sections of this Agreement have been inserted
for identification and reference purposes and shall not by themselves determine
the construction or interpretation of this Agreement.
     14. Counterparts. This Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.
     15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to principles
of conflict of laws.
     16. Entire Agreement, Modification, Costs. This Agreement, including
Exhibit A hereto, which is hereby incorporated by reference herein, constitutes
the complete, final and exclusive embodiment of the entire agreement between
Employee and the Company with regard to its subject matter, and supercedes and
replaces in its entirety the Original Employment Agreement as well as the
Company’s Amended and Restated Executive Officer Severance Benefits Plan. Except
to the extent modified herein, the terms of the Restricted Stock Grant Agreement
shall remain in full force and effect. Nothing in this Agreement shall affect
the Company’s obligation to indemnify Employee to the fullest extent allowed by
applicable law from and against any claims that are based upon or arise out of
Employee’s employment with or service for the Company, and the terms of the
Indemnity Agreement, dated as of January 31, 1996, between the Company and
Employee, shall remain in full force and effect. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by Employee and a duly authorized officer of the
Company. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable. The Company shall reimburse Employee
for his costs, expenses, and reasonable attorneys’ fees incurred in negotiating
and finalizing this Agreement.

8



--------------------------------------------------------------------------------



 



     17. Dispute Resolution and Binding Arbitration. If there is any dispute
arising out of or related to interpretation or enforcement of this Agreement
which cannot be settled by good faith negotiation between the parties, such
dispute will be submitted to JAMS for non-binding mediation, and the Company
shall be responsible for paying the mediator’s fees. If complete agreement
cannot be reached within forty-five (45) days of submission to mediation, any
remaining issues in dispute will be submitted to JAMS for final and binding
arbitration pursuant to JAMS Arbitration Rules and Procedures for Employment
Disputes. Notwithstanding any provisions to the contrary found in such
procedures, in the event of final and binding arbitration pursuant to this
paragraph, except for the arbitrator’s fees which the Company shall be
responsible for paying, each party will be responsible for paying its own costs
and attorneys’ fees in connection with the arbitration. The arbitrator shall not
be authorized to award the prevailing party costs and attorneys’ fees, except as
expressly provided by statute. The dispute resolution provision of this
Section 17 is without prejudice to the Company’s right to seek injunctive relief
in a court of law for a breach by Employee of Section 8 or 9 hereof as provided
in Section 10 of this Agreement.
 
REMANDER OF PAGE INTENTIONALLY BLANK
 

9



--------------------------------------------------------------------------------



 



Signature Page to Amended and Restated Employment Agreement
dated as of August 15, 2005

            THORATEC CORPORATION
      By:   /s/ J. Donald Hill         J. Donald Hill        Chairman of the
Board     

            AGREED:
      By:   /s/ D. Keith Grossman         D. Keith Grossman           

10



--------------------------------------------------------------------------------



 



         

EXHIBIT A
GENERAL RELEASE
     I, D. Keith Grossman (“Employee”), agree to the terms in the foregoing
Amended and Restated Employment Agreement and also agree as follows:
     Except as otherwise set forth in the foregoing Amended and Restated
Employment Agreement, Employee hereby releases, acquits and forever discharges
Thoratec Corporation (the “Company”) and each of its officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates (the “Releasees”) of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Release,
including but not limited to, all such claims and demands directly or indirectly
arising out of or in any way connected with Employee’s employment with the
Company or the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action including, but not
limited to, the federal Civil Rights Act of 1964, as amended, the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the antidiscrimination statutes of
California or other applicable states; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing. This release
of claims does not affect in any way Employee’s indemnification rights as
described in Section 16 of the Agreement, nor does it affect any rights that
Employee has or may have to worker’s compensation benefits.
     Employee acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA. Employee also acknowledges that
the consideration given for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which he was already entitled.
     Employee acknowledges his understanding that he may take twenty-one
(21) days to consider this Release, although Employee may sign this Release
earlier if he chooses, and that he has been advised that he should consult with
an attorney, if he decides to do so, prior to executing this Release. Employee
further acknowledges that he has seven (7) days following the execution of this
Release to revoke the Release, and this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after this Release is executed by Employee (“Effective Date”). To revoke
acceptance, Employee must send a written notice to Thoratec Corporation, 6035
Stoneridge Drive, Pleasanton, CA 94588, Attn: General Counsel, by 5:00 p.m. on
or before the seventh (7th) day after Employee signs and delivers to the Company
this Release. All time limits set forth herein refer to calendar days unless
otherwise specified. If the expiration of any time limit set forth herein falls
on a weekend

11



--------------------------------------------------------------------------------



 



or a holiday observed by Thoratec, the time limit will be deemed to end at the
close of business on the next workday.
     Employee understands and agrees that this Release includes claims which may
be unknown to Employee at present, and that Employee has read and understands
Section 1542 of the California Civil Code, which reads as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” Employee hereby expressly waives and relinquishes any and all rights
under Section 1542 with respect to Employee’s release of any unknown or
unsuspected claims Employee may have against the Releasees.
     Employee agrees not to commence any proceeding in court against the Company
in connection with the matters released herein and that the only cause of action
Employee could have against the Company after the date hereof would be for a
breach of the foregoing Agreement or this Release or for matters arising after
the date hereof.
     Employee represents and warrants that he has the sole right and authority
to execute this Release and that he has not assigned or transferred, or
purported to have assigned or transferred, to any corporation, entity or person,
any dispute or claims released herein or any amount of money related hereto.

         
 
  By:    
 
       
 
      D. Keith Grossman
 
       
 
  Date:    
 
       

12